Exhibit 10.2

 

 

 

PLEDGE AND SECURITY AGREEMENT (MEZZANINE A LOAN)

Dated as of September 3, 2013

among

BRE Select Hotels Mezz 1A LLC, as Pledgor

And

PRINCIPAL LIFE INSURANCE COMPANY,

and

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY,

and

FIDELITY SECURITIES FUND: FIDELITY REAL ESTATE INCOME FUND,

and

FIDELITY SECURITIES FUND: FIDELITY SERIES REAL ESTATE INCOME FUND,

and

FIDELITY SALEM STREET TRUST: FIDELITY STRATEGIC REAL RETURN FUND,

and

BSSF ARH HOLDING, LLC

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT (MEZZANINE A LOAN)

PLEDGE AND SECURITY AGREEMENT (MEZZANINE A LOAN) (this “Agreement”), dated as of
September 3, 2013, made by BRE Select Hotels Mezz 1A LLC, with an address at c/o
Blackstone Real Estate Advisors VII L.P., 345 Park Avenue, New York, New York
10154 (“Pledgor”), in favor of PRINCIPAL LIFE INSURANCE COMPANY, having an
address at c/o Principal Real Estate Investors, 801 Grand Avenue, Des Moines,
Iowa 50392, COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, having an address
at 132 Turnpike Road, Suite 210, Southborough, Massachusetts 01772, FIDELITY
SECURITIES FUND: FIDELITY REAL ESTATE INCOME FUND, having an address at c/o
Fidelity Management & Research Company, 245 Summer Street, 13th Floor, Boston,
Massachusetts 02210, FIDELITY SECURITIES FUND: FIDELITY SERIES REAL ESTATE
INCOME FUND, having an address at c/o Fidelity Management & Research Company,
245 Summer Street, 13th Floor, Boston, Massachusetts 02210, FIDELITY SALEM
STREET TRUST: FIDELITY STRATEGIC REAL RETURN FUND, c/o Fidelity Management &
Research Company, 245 Summer Street, 13th Floor, Boston, Massachusetts 02210 and
BSSF ARH HOLDING, LLC having an address at c/o The Blackstone Group, 345 Park
Avenue, New York, New York 10154 (together with their respective successors and
assigns, “Lender”).

RECITALS

WHEREAS, Citigroup Global Markets Realty Corp., a New York corporation, having
an address at 388 Greenwich Street, 19th Floor, New York, New York 10013
(“Citi”), and Bank of America, N.A., a national banking association, having an
address at One Bryant Park, New York, New York 10036 (“BOA”) Citi and BOA,
collectively, “Original Mortgage Lender”) made a mortgage loan (the “Mortgage
Loan”) to the entities listed on Schedule B attached hereto (with their
successors and assigns, each a “Mortgage Borrower” and together with New
Borrower, collectively, “Mortgage Borrowers”) pursuant to that certain Loan
Agreement among Mortgage Borrower, Original Mortgage Lender and BRE Select
Hotels Operating LLC, a Delaware limited liability company, dated as of May 14,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Mortgage Loan Agreement”), which Mortgage Loan is evidenced by that certain
Note (as defined in the Mortgage Loan Agreement) and secured by, among other
things, the liens and security interests of certain mortgages and deeds of trust
(as the same may hereafter be amended, modified, restated, renewed or replaced,
collectively, the “Security Instruments”) on, among other things, the real
property and other collateral as more fully described in the Security
Instruments;

WHEREAS, certain of the real property and other collateral described in the
Security Instruments have been transferred to BRE Select Hotels Southeast LLC
(together with its successors and assigns “New Mortgage Borrower”) pursuant to
the provisions of 5.2.10(i) of the Loan Agreement (the “Permitted Transfer”) and
in connection with the Permitted Transfer New Borrower has executed and
delivered that certain Joinder Agreement and Amendment to Loan Agreement and
Loan Documents, between New Mortgage Borrower, U.S. National Bank, as trustee
for the Registered Holders of CGBAM Commercial Mortgage Trust 2013-BREH , as
successor in interest to the Original Mortgage Lender (together with its
successors and assigns, the “Mortgage Lender”) and the other parties thereto,
dated as of the date hereof (the “Joinder”);



--------------------------------------------------------------------------------

WHEREAS, Pledgor is the legal and beneficial owner of 100% issued and
outstanding limited liability company interests in New Mortgage Borrower; and

WHEREAS, in connection with the Permitted Transfer, Pledgor is required to
execute and deliver this Agreement to Lender;

NOW, THEREFORE, in consideration of the premises and to induce Lender to make
its loan under the Loan Agreement, Pledgor hereby agrees with Lender as follows:

1. Defined Terms. As used in this Agreement, the following terms have the
meanings set forth in or incorporated by reference below:

“Agreement” means this Pledge and Security Agreement (Mezzanine A Loan), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Article 8 Matter” has the meaning ascribed to such term in Section 19(b)
hereof.

“Borrower” means, collectively, BRE Select Hotels Mezz 1A LLC, a Delaware
limited liability company and BRE Select Hotels Mezz 1B LLC, a Delaware limited
liability company.

“Cash Management Agreement” has the meaning ascribed to such term in the Loan
Agreement.

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York or, as the context may require, the State of Delaware, or, as
the context may require, in effect in the State or States in which any
Collateral is located.

“Collateral” means the Pledged Collateral and all Proceeds thereof.

“Debt” has the meaning ascribed to such term in the Loan Agreement.

“Issuer” has the meaning ascribed to such term in Section 6(b) hereof.

“Lender” has the meaning ascribed to such term in the introductory paragraph.

“Loan” has the meaning ascribed to such term in the Recitals.

“Loan Agreement” means that certain Mezzanine A Loan Agreement dated as of
May 14, 2013 between Pledgor, BRE Select Hotels Mezz 1B LLC, a Delaware limited
liability company (together with Pledgor, collectively, the “Mezzanine A
Borrower”) and Citi and BOA, as Mezzanine A Lender, as the same was assigned by
Citi and BOA to the Lenders and amended by that First Amendment to Mezzanine A
Loan Agreement and Other Loan Documents among Lender and Mezzanine A Borrower,
and as same may be further amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

2



--------------------------------------------------------------------------------

“Loan Documents” means the Note, the Loan Agreement, this Agreement, the Cash
Management Agreement, the UCC-1 Financing Statements and the other documents and
instruments entered into in connection with the Loan.

“Mortgage Borrower” and “Mortgage Borrowers” each has the meaning ascribed to
such term in the Recitals.

“Mortgage Lender” has the meaning ascribed to such term in the Recitals.

“Mortgage Loan” has the meaning ascribed to such term in the Recitals.

“Mortgage Loan Agreement” has the meaning ascribed to such term in the Recitals.

“Note” has the meaning ascribed to such term in the Loan Agreement.

“Pledged Collateral” has the meaning ascribed to such term in Section 2 of this
Agreement.

“Pledged Securities” means the limited liability company interests of Pledgor in
New Mortgage Borrower listed on Schedule C hereto, together with all
certificates evidencing ownership of such interests, and all claims, powers,
privileges, benefits, remedies, voting rights, options or rights of any nature
whatsoever which currently exist or may be issued or granted by New Mortgage
Borrower to Pledgor while this Agreement is in effect.

“Pledgor” has the meaning ascribed to such term in the introductory paragraph.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code in effect in the State of New York on the date hereof, and, in any
event, shall include, without limitation, all dividends or other income from the
Pledged Securities, collections thereon or distributions with respect thereto,
and all of Pledgor’s right, title and interest in all distributions, monies,
fees and compensation payable with respect to the Pledged Securities, as well as
(i) all contract rights, general intangibles, claims, powers, privileges,
benefits and remedies of Pledgor relating to the foregoing and (ii) all cash or
non-cash proceeds of any of the foregoing.

“Security Instruments” has the meaning ascribed to such term in the Recitals.

“Special Damages” has the meaning ascribed to such term in Section 18(j) hereof.

Terms used herein but not otherwise defined herein shall have the respective
meanings ascribed to them in the Loan Agreement.

 

3



--------------------------------------------------------------------------------

(i) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

(ii) The word “including” when used in this Agreement shall be deemed to be
followed by the words “but not limited to.”

2. Pledge; Grant of Security Interest. Pledgor hereby pledges and grants to
Lender, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Debt, a first priority security interest in all of Pledgor’s
right, title and interest to and under, in each case, whether now owned or
existing, or hereafter acquired or arising in the following (collectively, the
“Pledged Collateral”):

(a) all Pledged Securities;

(b) all securities, security certificates, moneys or property representing the
Pledged Securities, or representing dividends or interest on any of the Pledged
Securities, or representing a distribution in respect of the Pledged Securities,
or resulting from a split-up, revision, reclassification or other like change of
the Pledged Securities or otherwise received in exchange therefor, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, the Pledged Securities;

(c) all right, title and interest of Pledgor in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Securities and any
other Collateral;

(d) all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Code) constituting or relating to the
foregoing; and

(e) all Proceeds of any of the foregoing property of Pledgor (including, without
limitation, any proceeds of insurance thereon, all “accounts”, “general
intangibles”, “instruments” and “investment property”, in each case as defined
in the Code, constituting or relating to the foregoing).

3. Certificates. Concurrently with the execution and delivery of this Agreement,
Pledgor shall deliver to Lender each original certificate evidencing the Pledged
Securities (which certificates shall constitute “security certificates” (as
defined in the Code)), together with an undated limited liability company
membership, stock or limited partnership power covering each such certificate
duly executed in blank.

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Pledgor represents and warrants as of
the date hereof that:

(a) no authorization, consent of or notice to any other Person (including,
without limitation, any member, owner, partner or creditor of Pledgor and/or
Issuer) that has not been obtained, is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
including, without limitation, the assignment and transfer by Pledgor of any of
the Pledged Collateral to Lender or the subsequent transfer thereof by Lender
pursuant to the terms hereof;

(b) all of the certificates representing the Pledged Securities have been duly
and validly issued and are fully paid and nonassessable;

(c) the Pledged Securities in each case constitute all the issued and
outstanding limited liability company, limited partnership interests and shares
of stock, as the case may be, in the Issuer;

(d) Each Pledgor is the record and beneficial owner of, and has good title to,
the related Pledged Securities set forth on Schedule C attached hereto opposite
the name of such Pledgor in each case free and clear of any and all Liens or
options in favor of, or claims of, any other Person, except the Lien created by
this Agreement, and the Pledged Securities have not previously been assigned,
sold, transferred, pledged or encumbered (except pursuant to this Agreement);

(e) upon delivery to Lender of the limited liability company, stock and limited
partnership certificates, as applicable, evidencing the Pledged Securities and
the filing of UCC-1s, to the extent required by law, the Lien granted pursuant
to this Agreement will constitute a valid, perfected first priority Lien on the
Pledged Securities, enforceable as such against all creditors of Pledgor and any
Persons purporting to purchase any Pledged Securities from Pledgor, free from
any adverse claim;

(f) upon the filing of the UCC-1 financing statements referred to in Section 12
of this Agreement with the Delaware Secretary of State, the Lien granted
pursuant to this Agreement will constitute a valid, perfected, first priority
Lien on the Collateral (other than the Pledged Securities and related Proceeds)
in such jurisdictions, enforceable as such against all creditors of Pledgor and
any Persons purporting to purchase any such other Collateral from Pledgor;

(g) the principal place of business and chief executive office of Pledgor is
located at c/o Blackstone Real Estate Advisors VII L.P., 345 Park Avenue, New
York, New York 10154;

(h) the exact name of each Pledgor is, and at all times has been, as set forth
on Schedule A to this Agreement;

(i) each Pledgor is, and at all times has been, organized exclusively under the
laws of the State of Delaware;

 

5



--------------------------------------------------------------------------------

(j) there currently exist no certificates, instruments or writings representing
the Pledged Securities other than the certificates delivered to Lender and to
the extent that in the future there exist any such certificates, instruments or
writings, Pledgor shall deliver all such certificates, instruments or writings
to Lender together with the undated limited liability company membership powers,
stock powers and limited partnership powers executed in blank; and

(k) The Pledged Securities (i) are “securities” (within the meaning of Sections
8-102(a)(15) and 8-103 of the Code), (ii) are “financial assets” (within the
meaning of Section 8-102(a)(9) of the Code) and (iii) are not credited to a
“securities account” (within the meaning of Section 8-501(a) of the Code). The
operating agreements of each Issuer and the certificates evidencing the Pledged
Securities each states that the Pledged Securities are “securities” as such term
is defined in Article 8 of the UCC as in effect in the State of Delaware.

5. Covenants. Each Pledgor covenants and agrees with Lender that, from and after
the date of this Agreement until the Debt (exclusive of any indemnification or
other obligations which are expressly stated in any of the Loan Documents to
survive satisfaction of the Note) is paid in full:

(a) If Pledgor shall, as a result of its ownership of the Pledged Securities,
become entitled to receive or shall receive any limited liability company
interest certificate, stock certificate or limited partnership interest
certificate, as applicable (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any of the Pledged
Securities, or otherwise in respect thereof, such Pledgor shall accept the same
as Lender’s agent, hold the same in trust for Lender and deliver the same
forthwith to Lender in the exact form received, duly endorsed by such Pledgor to
Lender, if required, together with an undated limited liability company power,
stock power or limited partnership power, as applicable, covering such
certificate duly executed in blank and with, if Lender so requests, signature
guaranteed, to be held by Lender hereunder as additional security for the Debt.
Any sums paid upon or in respect of the Pledged Securities upon the liquidation
or dissolution of any Issuer shall be paid over to Lender to be held by it
hereunder as additional security for the Debt and distributed in accordance with
the provisions of the Loan Agreement and the Cash Management Agreement, and in
case any distribution of capital shall be made on or in respect of the Pledged
Securities or any property shall be distributed upon or with respect to the
Pledged Securities pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to Lender to be held by it, subject to the terms
hereof and the provisions of the Loan Agreement, as additional security for the
Debt and distributed in accordance with the provisions of the Loan Agreement and
the Cash Management Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by any
Pledgor, such Pledgor shall deliver the same forthwith to Lender and, until such
money or property is paid or delivered to Lender, hold such money or property in
trust for Lender, segregated from other funds of Pledgor, as additional security
for the Debt.

 

6



--------------------------------------------------------------------------------

(b) Without the prior written consent of Lender, Pledgor shall not, directly or
indirectly (i) except as expressly permitted in the Loan Agreement, vote to
enable, or take any other action to permit any Issuer to issue any additional
limited liability company, partnership interests or shares of stock, as
applicable, or to issue any other securities convertible into or granting the
right to purchase or exchange for any limited liability company, partnership
interests or shares of stock, as applicable, in any Issuer, (ii) except as
permitted by the Loan Agreement, sell, assign, transfer, exchange or otherwise
dispose of, or grant any option with respect to, the Collateral, or
(iii) create, incur, authorize or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Collateral, or any
interest therein, except for the Lien provided for by this Agreement. Pledgor
will not create, incur or permit to exist, will defend, at its sole cost and
expense, the Collateral against, and will take all such other action as is
necessary to remove, any Lien or claim on or to the Collateral, other than the
Liens created hereby, and will defend, at its sole cost and expense, the right,
title and interest of Lender in, to and under the Collateral against the claims
and demands of all Persons whomsoever.

(c) At any time and from time to time, upon the written request of Lender, and
at the sole expense of Pledgor, Pledgor shall promptly and duly give, execute,
deliver, file and/or record such further instruments and documents and take such
further actions as Lender may reasonably request for the purposes of obtaining,
creating, perfecting, validating or preserving the full benefits of this
Agreement and of the rights and powers herein granted including, without
limitation, filing UCC financing or continuation statements, provided that the
amount of the Debt or the obligations of Pledgor hereunder shall not be
increased thereby. Pledgor hereby authorizes Lender to file any such financing
statement or continuation statement without the signature of Pledgor to the
extent permitted by law. If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
promptly delivered to Lender, duly endorsed in a manner satisfactory to Lender,
to be held as Collateral pursuant to this Agreement.

(d) Pledgor will furnish to Lender from time to time statements and schedules
further identifying and describing the Pledged Securities and such other reports
in connection with the Pledged Securities as Lender may reasonably request, all
in reasonable detail.

(e) Except as expressly permitted in the Loan Agreement, Pledgor will not,
unless (i) it shall have given fifteen (15) days’ prior written notice to such
effect to Lender and (ii) all action reasonably necessary to protect and perfect
the Liens and security interests intended to be created hereunder with respect
to the Pledged Securities shall have been taken, (A) change the location of its
chief executive office or principal place of business from that specified in
Section 4(g) hereof, or (B) change its name, identity or corporate organization,
or (C) reorganize or reincorporate under the laws of another jurisdiction.

 

7



--------------------------------------------------------------------------------

(f) Borrower shall pay, and save Lender harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement excluding any income or franchise
taxes imposed on Lender.

(g) The Pledged Securities (i) shall continue to be “securities” (within the
meaning of Sections 8-102(a)(15) and 8-103 of the Code), (ii) shall continue to
be “financial assets” (within the meaning of Section 8-102(a)(9) of the Code)
and (iii) shall not be credited to a “securities account” (within the meaning of
Section 8-501(a) of the Code). The operating agreements of each Issuer and the
certificates evidencing the Pledged Securities each shall at all times state
that the Pledged Securities are “securities” as such term is defined in Article
8 of the UCC as is in effect in the State of Delaware.

6. Certain Understandings of Parties; Control of Pledged Collateral;
Registration of Pledge, Etc.

(a) The parties acknowledge and agree that all of the Pledged Securities are
“certificated”, are “securities” governed by Article 8 of the Code and, during
the term of this Agreement, the Pledged Securities are and will be deemed
securities and certificated securities under Article 8 and Article 9 of the
Code, including without limitation, Section 8-103(c) of the Code. Pledgor
covenants and agrees that (A) the Pledged Securities are not and will not be
dealt in or traded on securities exchanges or securities markets and (B) the
Pledged Securities are not and will not be investment company securities within
the meaning of Section 8-103 of the Code, and (C) the Pledged Securities
constitute “certificated securities” within the meaning of Section 8-102(a)(14)
of the Code.

(b) Notwithstanding the foregoing, to better assure the perfection of the
security interest of Lender in the Pledged Securities concurrently with the
execution and delivery of this Agreement, and subsequently from time to time
upon Lender’s written request following Lender’s transfer of all or any portion
of the Loan, Pledgor shall send written instructions in the form of Exhibit A
hereto to the issuer thereof (each, an “Issuer”), and shall cause the Issuer to,
and the Issuer shall, deliver to Lender the Confirmation Statement and
Instruction Agreement in the form of Exhibit B hereto pursuant to which the
Issuer will confirm that it has registered the pledge effected by this Agreement
on its books and agrees to comply with the instructions of Lender in respect of
the Pledged Securities without further consent of Pledgor or any other Person.
Notwithstanding anything in this paragraph, neither the written instructions nor
the Confirmation Statement and Instruction Agreement shall be construed as
expanding the rights of Lender to give instructions with respect to the Pledged
Collateral beyond such rights set forth in this Agreement.

(c) Concurrently with the execution and delivery of this Agreement, Pledgor
shall deliver to Lender all of the certificates evidencing the Pledged
Securities, together with the undated limited liability company membership
powers, stock powers and limited partnership powers, as applicable, executed in
blank with, if Lender so requests, signature guaranteed.

 

8



--------------------------------------------------------------------------------

7. Cash Dividends; Voting Rights. Subject to Section 8 (relating to the
application of distributions to pay the Debt) and the provisions of the Loan
Agreement and the Cash Management Agreement, and unless an Event of Default
shall have occurred and be continuing, Pledgor shall be permitted to receive all
limited liability company, stock and limited partnership interest distributions
or cash dividends, as applicable, paid in the normal course of business of the
Issuers and to exercise all voting and limited liability company, partnership
interests and shares of stock, as applicable, with respect to the Pledged
Securities, provided that no vote shall be cast or right exercised or other
action taken which, in Lender’s reasonable judgment, would impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Loan Agreement, the Note, this Agreement or any other Loan Documents.

8. Rights of Lender.

(a) If an Event of Default shall occur and be continuing, Lender shall have the
right to receive any and all income, cash dividends, distributions, proceeds or
other property received or paid in respect of the Pledged Securities and the
other Collateral and make application thereof to the Debt, in such order as
Lender, in its sole discretion, may elect, in accordance with the Loan
Documents. If an Event of Default shall occur and be continuing, then all such
Pledged Securities at Lender’s option, shall be registered in the name of Lender
or its nominee (if not already so registered), and Lender or its nominee may
thereafter exercise (i) all voting, and limited liability company, partnership
interests and shares of stock and other rights, as applicable, of Pledgor
pertaining to the Pledged Securities, including, without limitation, all rights
to control the Issuers (including the right to remove and/or replace directors
and managers) pursuant to and in accordance with such voting and beneficial
interests and other rights of Pledgor or as set forth in the organizational
documents of the Pledged Securities and (ii) any and all rights of conversion,
exchange, and subscription and any other rights, privileges or options
pertaining to such Pledged Securities as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the organizational structure of
any Issuer, or upon the exercise by Pledgor or Lender of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine), all without liability except to
account for property actually received by it, but Lender shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(b) The rights of Lender under this Agreement shall not be conditioned or
contingent upon the pursuit by Lender of any right or remedy against Pledgor or
against any other Person which may be or become liable in respect of all or any
part of the Debt or against any other security therefor, guarantee thereof or
right of offset with respect thereto. Lender shall not be liable for any failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall it be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Pledgor or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.

 

9



--------------------------------------------------------------------------------

(c) Upon satisfaction in full of the Debt and payment of all amounts owed on the
Note, Lender’s rights under this Agreement shall automatically terminate and
Lender, at Pledgor’s cost and expense, shall execute and deliver to Pledgor, or
shall authorize Pledgor to file, UCC 3 termination statements or similar
documents and agreements to terminate all of Lender’s rights under this
Agreement and all other Loan Documents and upon request, Lender shall deliver
the certificates evidencing the Pledged Securities and any limited liability
powers, limited partnership powers or stock powers, as applicable, to Pledgor.

(d) Pledgor also authorizes Lender, at any time and from time to time, to
execute, in connection with the sale provided for in Sections 9 or 10 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.

(e) The powers conferred on Lender hereunder are solely to protect Lender’s
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or Lenders shall be responsible to Pledgor
for any act or failure to act hereunder, except for its or their gross
negligence or willful misconduct.

(f) If Pledgor fails to perform or comply with any of its agreements contained
herein and Lender, as provided for by the terms of this Agreement, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the expenses of Lender incurred in connection with such performance
or compliance, together with interest at the Default Rate if such expenses are
not paid on demand, shall be payable by Borrower to Lender on demand and shall
constitute obligations secured hereby.

9. Remedies. If an Event of Default shall occur and be continuing, Lender may,
in addition to all other rights and remedies granted in this Agreement and in
any other instrument or agreement securing, evidencing or relating to the Debt:

(a) exercise all rights and remedies of a secured party under the Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if Lender were the
sole and absolute owner thereof (and Pledgor agrees to take all such action as
may be appropriate to give effect to such right);

(b) make any reasonable compromise or settlement deemed desirable with respect
to any of the Collateral and may extend the time of payment, arrange for payment
in installments, or otherwise modify the terms of, any of the Collateral; and

 

10



--------------------------------------------------------------------------------

(c) in its discretion, in its name or in the name of Pledgor or otherwise,
demand, sue for, collect, direct payment of or receive any money or property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so.

Without limiting the generality of the foregoing, Lender, upon the occurrence
and during the continuance of an Event of Default, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below or otherwise required
hereby) to or upon Pledgor, Issuers or any other Person (all and each of which
demands, presentments, protests, advertisements and notices, or other defenses,
are hereby waived to the extent permitted under applicable law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best in
its sole discretion, for cash or on credit or for future delivery without
assumption of any credit risk. Lender shall have the right, without notice or
publication, to adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for such
sale, and any such sale may be made at any time or place to which the same may
be adjourned without further notice. Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of Pledgor, which right or equity of
redemption is hereby waived or released. Lender shall apply any Proceeds from
time to time held by it and the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Lender hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Debt, in such order as Lender may elect, and only after such application and
after the payment by Lender of any other amount required by any provision of
law, including, without limitation, Sections 9-610 and 9-615 of the Code, shall
Lender be required to account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Lender arising out of the exercise by Lender of any of its
rights hereunder, except for any claims, damages and demands it may have against
Lender arising from the willful misconduct or gross negligence of Lender or its
affiliates, or any agents or employees of the foregoing. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

The rights, powers, privileges and remedies of Lender under this Agreement are
cumulative and shall be in addition to all rights, powers, privileges and
remedies available to Lender at law or in equity. All such rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the rights of Lender hereunder.

 

11



--------------------------------------------------------------------------------

10. Private Sales. (a) Pledgor recognizes that Lender may be unable to effect a
public sale of any or all of the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any such private sale may result
in prices and other terms less favorable to Lender than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of being a private sale. Lender shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit Issuer or Pledgor to register such securities
for public sale under the Securities Act of 1933, as amended, or under
applicable state securities laws, even if Issuers or Pledgor would agree to do
so.

(b) Pledgor further shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Pledged Securities pursuant to this Section 10 valid and
binding and in compliance with any and all other requirements of applicable law.
Pledgor further agrees that a breach of any of the covenants contained in this
Section 10 will cause irreparable injury to Lender, that Lender has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 10 shall be specifically enforceable
against Pledgor, and Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Loan
Agreement.

(c) Lender shall not incur any liability as a result of the sale of any
Collateral, or any part thereof, at any private sale conducted in a commercially
reasonable manner, it being agreed that some or all of the Collateral is or may
be of one or more types that threaten to decline speedily in value and that are
not customarily sold in a recognized market. Pledgor hereby waives any claims
against Lender arising by reason of the fact that the price at which any of the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Debt, even if Lender accepts the first offer received and does not
offer any Collateral to more than one offeree, provided that Lender has acted in
a commercially reasonable manner in conducting such private sale.

(d) The Code states that the Lender is able to purchase the Pledged Securities
only if they are sold at a public sale. Lender has advised Pledgor that
Securities and Exchange Commission staff personnel have issued various No-Action
Letters describing procedures which, in the view of the Securities and Exchange
Commission staff, permit a foreclosure sale of

 

12



--------------------------------------------------------------------------------

securities to occur in a manner that is public for purposes of Article 9 of the
Code, yet not public for purposes of Section 4(2) of the Securities Act of 1933.
The Code permits Pledgor to agree on the standards for determining whether
Lender has complied with its obligations under Article 9. Pursuant to the Code,
Pledgor specifically agrees (x) that it shall not raise any objection to
Lender’s purchase of the Pledged Securities (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in the No-Action Letters (i) shall be considered to be a
“public” sale for purposes of the Code; (ii) will be considered commercially
reasonable notwithstanding that the Lender has not registered or sought to
register the Pledged Securities under the Securities Laws, even if Pledgor or
Issuer agrees to pay all costs of the registration process; and (iii) shall be
considered to be commercially reasonable notwithstanding that the Lender
purchases the Pledged Securities at such a sale.

(e) Pledgor agrees that Lender shall not have any general duty or obligation to
make any effort to obtain or pay any particular price for any Pledged Securities
sold by Lender pursuant to this Agreement. Lender, may, in its sole discretion,
among other things, accept the first offer received, or decide to approach or
not to approach any potential purchasers. Without in any way limiting Lender’s
right to conduct a foreclosure sale in any manner which is considered
commercially reasonable, Pledgor hereby agrees that any foreclosure sale
conducted in accordance with the following provisions shall be considered a
commercially reasonable sale and hereby irrevocably waives any right to contest
any such sale:

(i) Lender conducts the foreclosure sale in the State of New York,

(ii) The foreclosure sale is conducted in accordance with the laws of the State
of New York,

(iii) Not more than ten (10) days before, and not less than five (5) days in
advance of the foreclosure sale, Lender notifies Pledgor at the address set
forth herein of the time and place of such foreclosure sale,

(iv) The foreclosure sale is conducted by an auctioneer licensed in the State of
New York and is conducted in front of the New York Supreme Court located in New
York City or such other New York State Court having jurisdiction over the
Collateral on any Business Day between the hours of 9 a.m. and 5 p.m.,

(v) The notice of the date, time and location of the foreclosure sale is
published in the New York Times or Wall Street Journal (or if the New York Times
and Wall Street Journal are no longer publishing, such other newspaper widely
circulated in New York, New York) for seven (7) consecutive days prior to the
date of the foreclosure sale, and

(vi) Lender sends notification of the foreclosure sale to all secured parties
identified as a result of a search of the UCC financings statements in the
filing offices located in the State of Delaware conducted not later than twenty
(20) days and not earlier than thirty (30) days before such notification date.

 

13



--------------------------------------------------------------------------------

11. Limitation on Duties Regarding Collateral. Lender’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as Lender deals with similar securities and property for
its own account. Neither Lender nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or otherwise.

12. Financing Statements; Other Documents. Pledgor hereby authorizes Lender to
file UCC-1 financing statements with respect to the Collateral, including,
without limitation, one or more financing statements describing the collateral
covered thereby as “all assets or personal property of the debtor” or words of
similar effect. Pledgor agrees to deliver any other document or instrument which
Lender may reasonably request with respect to the Collateral for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted. Without limiting the generality of the foregoing,
each Pledgor hereby authorizes the filing of financing statements (and
amendments of financing statements and continuation statements) that name the
Pledgor as debtor and the Lender as secured party and that cover all personal
property or all assets of the Pledgor. Each Pledgor also hereby ratifies the
filing of any such financing statements (or amendments of financing statements
or continuation statements) that were filed prior to the execution hereof.

13. Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Lender, upon the occurrence and during the continuance of an Event
of Default, Lender is hereby appointed, which appointment as attorney-in-fact is
irrevocable and coupled with an interest, the attorney-in-fact of each Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instruments which Lender may deem necessary or
advisable during the continuance of an Event of Default to accomplish the
purposes hereof including, without limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Lender, with respect to any of
the Collateral; and

(d) to execute, in connection with the sale provided for in Sections 9 or 10,
any endorsement, assignments, or other instruments of conveyance or transfer
with respect to the Collateral.

 

14



--------------------------------------------------------------------------------

If so requested by Lender, each Pledgor shall ratify and confirm any such sale
or transfer by executing and delivering to Lender at Pledgor’s expense all
proper deeds, bills of sale, instruments of assignment, conveyance of transfer
and releases as may be designated in any such request. Following the repayment
of the Debt, Lender shall execute such documentation as is reasonable and
customary to evidence the termination of the power to act as attorney-in-fact
for Pledgor.

14. Additional Covenants of Pledgor Relating to Affirmative Covenants of
Issuers. Each Pledgor covenants and agrees with Lender that, from and after the
date of this Agreement until the Debt (exclusive of any indemnification or other
obligations which are expressly stated in any of the Loan Documents to survive
satisfaction of the Note) is paid in full, (i) such Pledgor shall take and shall
cause each Issuer to take any and all actions either necessary or reasonably
requested by Lender to ensure complete compliance with Section 5.1 of the
Mortgage Loan Agreement, (ii) each Issuer shall take such actions as are
required by or to comply with the terms of the Mortgage Loan Documents, in each
case, applicable to it, and shall not take any actions that violate any such
documents, and (iii) the Issuers shall not apply amounts disbursed to the
Issuers pursuant to the requirements of the Mortgage Loan in a manner contrary
to the requirements of the Mortgage Loan Documents.

15. Additional Covenants of Pledgor Relating to Negative Covenants of Issuers.
Each Pledgor covenants and agrees with Lender that, from and after the date of
this Agreement until the Debt (exclusive of any indemnification or other
obligations which are expressly stated in any of the Loan Documents to survive
satisfaction of the Note) is paid in full, such Pledgor shall take and shall
cause each Issuer to take any action to ensure compliance with Section 5.2 of
the Mortgage Loan Agreement.

16. Non-Recourse. The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Agreement as to the liability of Pledgor
hereunder to the same extent and with the same force as if fully set forth
herein.

17. Intentionally Omitted.

18. Miscellaneous.

(a) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(b) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

15



--------------------------------------------------------------------------------

(c) No Waiver; Cumulative Remedies. Lender shall not by any act (except by a
written instrument pursuant to Section 18(d)), delay, indulge, omit or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Lender
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers or privileges
provided by law.

(d) Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, or otherwise modified
except by a written instrument executed by the party against which enforcement
of such waiver, amendment, or modification is sought. This Agreement shall be
binding upon and shall inure to the benefit of Pledgor and the respective
permitted successors and assigns of Pledgor and shall inure to the benefit of
Lender and its successors and assigns; provided no Pledgor shall have any right
to assign its rights hereunder, and any attempted assignment by a Pledgor shall
be null and void. The rights of Lender under this Agreement shall automatically
be transferred to any permitted transferee to which Lender transfers the Note
and Loan Agreement.

(e) Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be delivered in accordance with Section 10.6 of the Loan
Agreement and the following:

 

  If to Pledgor:   

c/o Blackstone Real Estate Advisors VII L.P.

345 Park Avenue

New York, New York 10154

Attention: William J. Stein and Judy Turchin

Facsimile No.: (212) 583-5849

  with a copy to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory J. Ressa, Esq.

Facsimile No.: (212) 455-2502

(f) Governing Law.

(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY PLEDGOR
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,

 

16



--------------------------------------------------------------------------------

WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, PLEDGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(ii) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND PLEDGOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND PLEDGOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

80 State Street

Albany, New York 12207

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PLEDGOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK. PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT

 

17



--------------------------------------------------------------------------------

ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

(g) Agents. Lender may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for their actions except for the gross
negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

(h) Irrevocable Authorization and Instruction to Issuers. Pledgor hereby
authorizes and instructs each Issuer and any servicer of the Loan to comply with
any instruction received by it from Lender in writing that (i) states that an
Event of Default has occurred and is continuing and (ii) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from Pledgor, and Pledgor agrees that each Issuer and any servicer
shall be fully protected in so complying.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and all the counterparts taken together shall be deemed to constitute one and
the same instrument.

(j) WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION. PLEDGOR AND LENDER EACH HEREBY
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR ANY DEALINGS BETWEEN PLEDGOR AND LENDER. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. PLEDGOR AND LENDER EACH ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO A BUSINESS
RELATIONSHIP WITH PLEDGOR. PLEDGOR REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH WAIVER IS KNOWINGLY AND
VOLUNTARILY GIVEN FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS,
REAFFIRMATIONS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

18



--------------------------------------------------------------------------------

WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, PLEDGOR
SHALL AND HEREBY DOES SUBMIT TO THE NON EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE STATE OF NEW YORK (AND ANY APPELLATE COURTS TAKING APPEALS
THEREFROM). PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
(A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR BY
THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE ACTION,
SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE VENUE OF
THE ACTION, SUIT OR PROCEEDING IS IMPROPER. IN THE EVENT ANY SUCH ACTION, SUIT,
PROCEEDING OR LITIGATION IS COMMENCED, PLEDGOR AGREES THAT SERVICE OF PROCESS
MAY BE MADE, AND PERSONAL JURISDICTION OVER PLEDGOR OBTAINED, BY SERVICE OF A
COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS REQUIRED TO COMMENCE SUCH
LITIGATION UPON PLEDGOR AT THE ADDRESS OF PLEDGOR AND TO THE ATTENTION OF SUCH
PERSON AS SET FORTH IN THIS SECTION 18.

No claim may be made by Pledgor against Lender, its affiliates and its
respective directors, officers, employees, or attorneys for any special,
indirect or consequential damages (“Special Damages”) in respect of any breach
or wrongful conduct (whether the claim therefor is based on contract, tort or
duty imposed by law) in connection with, arising out of, or in any way related
to the transactions contemplated or relationship established by this Agreement
or the other Loan Documents, or any act, omission or event occurring in
connection herewith or therewith; and to the fullest extent permitted by law
Pledgor hereby waives, releases and agrees not to sue upon any such claim for
Special Damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

(k) Acknowledgment and Consent. Pledgor shall cause each Issuer to execute and
deliver to Lender an Acknowledgment and Consent with respect to this Agreement
in the form of Exhibit C attached hereto, respectively, in connection with the
execution and delivery of this Agreement.

(l) Joint and Several Liability. If Pledgor consists of one or more person or
party, the obligations and liabilities of each such person or party hereunder
shall be joint and several.

 

19



--------------------------------------------------------------------------------

19. Irrevocable Proxy. (a) Solely with respect to Article 8 Matters (hereinafter
defined), Pledgor hereby irrevocably grants and appoints Lender, from the date
of this Agreement until the termination of this Agreement in accordance with its
terms, as Pledgor’s true and lawful proxy, for and in Pledgor’s name, place and
stead to vote the Pledged Securities, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to
Article 8 Matters. The proxy granted and appointed in this Section 19(a) shall
include the right to sign Pledgor’s name to any consent, certificate or other
document relating to an Article 8 Matter and the Pledged Securities that
applicable law may permit or require, to cause the Pledged Securities to be
voted in accordance with the preceding sentence. Pledgor hereby represents and
warrants that there are no other proxies and powers of attorney with respect to
an Article 8 Matter and the Pledged Securities that Pledgor may have granted or
appointed. Other than as permitted herein or in the Loan Agreement, Pledgor will
not give a subsequent proxy or power of attorney or enter into any other voting
agreement with respect to the Pledged Securities with respect to any Article 8
Matter and any attempt to do so with respect to an Article 8 Matter shall be
void and of no effect.

(b) As used herein, “Article 8 Matter” means any action, decision, determination
or election by Issuers or their member(s) that its membership interests or other
equity interests, or any of them, cease to be, a “security” as defined in and
governed by Article 8 of the Code, and all other matters directly related to any
such action, decision, determination or election.

(c) The proxies and powers granted by Pledgor pursuant to this Agreement are
coupled with an interest and are given to secure the performance of the
Pledgor’s obligations.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date set forth above.

 

PLEDGOR:

BRE SELECT HOTELS MEZZ 1A LLC,

a Delaware limited liability company

By:   /s/ Brian Kim   Name: Brian Kim   Title: Managing Director and Vice
President



--------------------------------------------------------------------------------

LENDER: PRINCIPAL LIFE INSURANCE COMPANY

By: PRINCIPAL REAL ESTATE

INVESTORS, LLC, a Delaware limited

liability company, its authorized signatory

By:   /s/ Matthew J. Stump   Name: Matthew J. Stump   Title: Commercial Mortgage
Servicer-Portfolio By:   /s/ Darin L. Benningedorf   Name: Darin L. Benningedorf
  Title: Assistant Managing Director             Special Servicing

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

LENDER:

COMMONWEALTH ANNUITY AND

LIFE INSURANCE COMPANY

By:   /s/ Gilles Dellaert   Name: Gilles Dellaert   Title: Authorized Signatory

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

LENDER:

FIDELITY SECURITIES FUND:

FIDELITY REAL ESTATE INCOME

FUND

By:   /s/ Adrien Deberghes   Name: Adrien Deberghes   Title: Deputy Treasurer

FIDELITY SECURITIES FUND:

FIDELITY SERIES REAL ESTATE

INCOME FUND

By:   /s/ Adrien Deberghes   Name: Adrien Deberghes   Title: Deputy Treasurer

FIDELITY SALEM STREET TRUST:

FIDELITY STRATEGIC REAL

RETURN FUND

By:   /s/ Adrien Deberghes   Name: Adrien Deberghes   Title: Deputy Treasurer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

LENDER: BSSF ARH HOLDING, LLC By:   /s/ Randall Rothschild   Name:   Randall
Rothschild   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

PLEDGOR

 

(i) BRE Select Hotels Mezz 1A LLC;

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

MORTGAGE BORROWERS

 

(ii) BRE Select Hotels Clearwater LLC;

 

(iii) BRE Select Hotels NC L.P.;

 

(iv) BRE Select Hotels Properties LLC;

 

(v) BRE Select Hotels Redmond LLC;

 

(vi) BRE Select Hotels Tuscaloosa LLC;

 

(vii) BRE Select Hotels TX L.P.; and

 

(viii) BRE Select Hotels AZ LLC.

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

To Pledge Agreement

DESCRIPTION OF PLEDGED SECURITIES

 

Owner

  

Issuer

  

Limited Liability

Company Interests or

Partnership Interests

   Percentage
of Interests

BRE Select Hotels Mezz 1A LLC

   BRE Select Hotels Southeast LLC   

Limited liability

company interests

   100%

 

Schedule C-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INSTRUCTION TO REGISTER PLEDGE

FOR ISSUER

[            ], 2013

To: [            ]

In accordance with the requirements of that certain Pledge and Security
Agreement (Mezzanine A Loan), dated as the date hereof (as amended, supplemented
or otherwise modified from time to time, the “Pledge Agreement”), between
PRINCIPAL LIFE INSURANCE COMPANY, COMMONWEALTH ANNUITY AND LIFE INSURANCE
COMPANY, FIDELITY SECURITIES FUND: FIDELITY REAL ESTATE INCOME FUND, FIDELITY
SECURITIES FUND: FIDELITY SERIES REAL ESTATE INCOME FUND, FIDELITY SALEM STREET
TRUST: FIDELITY STRATEGIC REAL RETURN FUND, and BSSF ARH HOLDING, LLC (together
with their successors and assigns, each, a “Co-Lender” and, collectively,
“Lender”) and BRE SELECT HOTELS MEZZ 1A LLC, a Delaware limited liability
company (the “Pledgor”) (defined terms used herein as therein defined), you are
hereby instructed, notwithstanding your and our understanding that the limited
liability company interests, partnership interests and shares of stock described
below are a “security” under the Uniform Commercial Code, as a precaution in the
event that such interest was nevertheless held not to be a security and to
better assure the perfection of the security interest of Lender in such
interests, to register the pledge of the following interests in the name of
Lender as follows:

The 100% limited liability company interests or partnership interests of the
undersigned in the applicable Issuers (each, an “Issuer” and collectively, the
“Issuers”) as listed on Schedule C to the Pledge Agreement including without
limitation all of the following property now owned or at any time hereafter
acquired by Pledgor or in which Pledgor now has or at any time in the future may
acquire any right, title or interest:

(a) all additional limited liability company or partnership interests or shares
of stock of, or other equity interests in, the Issuers and options, warrants,
and other rights hereafter acquired by Pledgor in respect of such limited
liability company interests, partnership interests, shares of stock or other
equity interests, as applicable (whether in connection with any capital
increase, recapitalization, reclassification, or reorganization of the Issuers
or otherwise) (all such limited liability company interests, partnership
interests, shares of stock and other equity interests, including those described
on Schedule C to the Pledge Agreement, and all such options, warrants and other
rights being hereinafter collectively referred to as the “Pledged Securities”);

(b) all certificates, instruments, or other writings representing or evidencing
the Pledged Securities, and all accounts and general intangibles arising out of,
or in connection with, the Pledged Securities;

 

Exhibit A



--------------------------------------------------------------------------------

(c) any and all moneys or property due and to become due to Pledgor nor or in
the future in respect of the Pledged Securities, or to which Pledgor may now or
in the future be entitled to in its capacity as a member of each of the Issuers,
whether by way of a dividend, distribution, return of capital, or otherwise;

(d) all other claims which Pledgor now has or may in the future acquire in its
capacity as a member of each of the Issuers against the Issuer and its property;

(e) all rights of Pledgor under the operating agreements of the Issuers (and all
other agreements, if any, to which Pledgor is a party from time to time which
relate to its ownership of the Pledged Securities), including, without
limitation, all voting and consent rights of Pledgor arising thereunder or
otherwise in connection with Pledgor’s ownership of the Pledged Securities; and

(f) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

You are hereby further authorized and instructed to execute and deliver to
Lender a Confirmation Statement and Instruction Agreement, substantially in the
form of Exhibit B to the Pledge Agreement and, to the extent provided more fully
therein, to comply with the instructions of Lender in respect of the Pledged
Collateral without further consent of, or notice to, the undersigned.
Notwithstanding anything in this paragraph, this instruction shall not be
construed as expanding the rights of Lender to give instructions with respect to
the Pledged Collateral beyond such rights set forth in the Pledge Agreement.

 

Very truly yours,

BRE SELECT HOTELS MEZZ 1A LLC, a

Delaware limited liability company

By:       Name: Brian Kim   Title: Managing Director and Vice President

 

Exhibit A



--------------------------------------------------------------------------------

LENDER: PRINCIPAL LIFE INSURANCE COMPANY By:       Name:   Title:

COMMONWEALTH ANNUITY AND

LIFE INSURANCE COMPANY

By:       Name:   Title:

FIDELITY SECURITIES FUND:

FIDELITY REAL ESTATE INCOME FUND

By:       Name:   Title:

FIDELITY SECURITIES FUND:

FIDELITY SERIES REAL ESTATE

INCOME FUND

By:       Name:   Title:

 

Exhibit A



--------------------------------------------------------------------------------

FIDELITY SALEM STREET TRUST:

FIDELITY STRATEGIC REAL

RETURN FUND

By:       Name:   Title: BSSF ARH HOLDING, LLC By:       Name:   Title:

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT FOR ISSUER

[            ], 2013

 

To: [                                     ]

[                                     ]

[                                     ]

Pursuant to the requirements of that certain Pledge and Security Agreement
(Mezzanine A Loan) dated the date hereof (as amended, supplements or otherwise
modified from time to time, the “Pledge Agreement”), between PRINCIPAL LIFE
INSURANCE COMPANY, COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, FIDELITY
SECURITIES FUND: FIDELITY REAL ESTATE INCOME FUND, FIDELITY SECURITIES FUND:
FIDELITY SERIES REAL ESTATE INCOME FUND, FIDELITY SALEM STREET TRUST: FIDELITY
STRATEGIC REAL RETURN FUND, and BSSF ARH HOLDING, LLC (together with their
successors and assigns, each, a “Co-Lender” and, collectively, “Lender”), and
BRE SELECT HOTELS MEZZ 1A LLC, a Delaware limited liability company (the
“Pledgor”) (defined terms used herein as therein defined), this Confirmation
Statement and Instruction Agreement relates to those limited liability company
and partnership interests and shares of stock (the “Pledged Securities”), as
further described on Schedule C to the Pledge Agreement, issued by those limited
liability companies and limited partnerships listed on Schedule C to the Pledge
Agreement (each, an “Issuer” and collectively, the “Issuers”).

The Pledged Securities are not (i) “investment company securities” (within the
meaning of Section 8-103 of the Code) or (ii) dealt in or traded on securities
exchanges or in securities markets.

The Pledged Securities are “securities” (within the meaning of Sections
8-102(a)(15) and 8-103 of the Code), and therefore, for purposes of perfecting
the security interest of Lender therein, the Issuers agree as follows:

On the date hereof: (i) the registered owner of 100% of the limited liability
company interests of BRE Select Hotels Southeast LLC is BRE Select Hotels Mezz
1A LLC.

The registered pledgee of the Pledged Securities is:

PRINCIPAL LIFE INSURANCE COMPANY

Taxpayer I.D. Number: [                            ]

 

Exhibit B



--------------------------------------------------------------------------------

COMMONWEALTH ANNUITY AND LIFE INSURANCE

COMPANY

Taxpayer I.D. Number: [                            ]

FIDELITY SECURITIES FUND: FIDELITY REAL ESTATE

INCOME FUND

Taxpayer I.D. Number: [                            ]

FIDELITY SECURITIES FUND: FIDELITY SERIES REAL

ESTATE INCOME FUND

Taxpayer I.D. Number: [                            ]

FIDELITY SALEM STREET TRUST: FIDELITY

STRATEGIC REAL RETURN FUND

Taxpayer I.D. Number: [                            ]

BSSF ARH HOLDING, LLC

Taxpayer I.D. Number: [                            ]

There are no liens of the undersigned on the Pledged Securities or any adverse
claims thereto for which the Issuers have a duty under Section 8-403 of the Code
other than the liens of Lender. The Issuers have by book-entry registered the
Pledged Securities in the name of the registered pledgee on or before
[            ], 2013. No other pledge is currently registered on the books and
records of the Issuer with respect to the Pledged Securities.

Until the Debt is paid in full, the Issuers agree to: (i) comply with the
instructions of Lender sent in accordance with Section 17(h) of the Pledge
Agreement, without any further consent from Pledgor or any other Person, in
respect of the Pledged Securities; and (ii) disregard any request made by
Pledgor or any other Person which contravenes such instructions of Lender with
respect to the Pledged Securities. Notwithstanding anything in this paragraph,
this Confirmation Statement and Instruction Agreement shall not be construed as
expanding the rights of Lender to give instructions with respect to the Pledged
Securities beyond such rights set forth in the Pledge Agreement.

Dated: [            ], 2013

[Signatures follow on the next Page]

 

Exhibit B



--------------------------------------------------------------------------------

Very truly yours,

BRE SELECT HOTELS SOUTHEAST LLC, a

Delaware limited liability company

By:       Name: Brian Kim   Title: Managing Director and Vice President

[Signatures continue on next Page]

 

Exhibit B



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

PRINCIPAL LIFE INSURANCE

COMPANY

By:       Name:   Title:

COMMONWEALTH ANNUITY AND

LIFE INSURANCE COMPANY

By:       Name:   Title:

FIDELITY SECURITIES FUND:

FIDELITY REAL ESTATE INCOME

FUND

By:       Name:   Title:

FIDELITY SECURITIES FUND:

FIDELITY SERIES REAL ESTATE

INCOME FUND

By:       Name:   Title:

 

Exhibit B



--------------------------------------------------------------------------------

FIDELITY SALEM STREET TRUST:

FIDELITY STRATEGIC REAL

RETURN FUND

By:       Name:   Title: BSSF ARH HOLDING, LLC By:       Name:   Title:

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ACKNOWLEDGMENT AND CONSENT

Issuer hereby acknowledges receipt of a copy of the Pledge and Security
Agreement (Mezzanine A Loan) (the “Pledge Agreement”) dated as of
[            ], 2013 made by BRE Select Hotels Mezz 1A, LLC, a Delaware limited
liability company (the “Pledgor”) in favor of PRINCIPAL LIFE INSURANCE COMPANY,
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, FIDELITY SECURITIES FUND:
FIDELITY REAL ESTATE INCOME FUND, FIDELITY SECURITIES FUND: FIDELITY SERIES REAL
ESTATE INCOME FUND, FIDELITY SALEM STREET TRUST: FIDELITY STRATEGIC REAL RETURN
FUND, and BSSF ARH HOLDING, LLC (together with their successors and assigns,
collectively, “Lender”), and agrees that Pledgor is bound thereby. Issuer agrees
to notify Lender promptly in writing of the occurrence of any of the events
described in Section 5(a) of the Pledge Agreement.

Dated as of [            ], 2013

 

ISSUER:

BRE SELECT HOTELS SOUTHEAST LLC, a

Delaware limited liability company

By:       Name: Brian Kim   Title: Managing Director and Vice President

 

Exhibit B